DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the leakage signal attenuation stage and  in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2-4, 6-8 and 10 are objected to because of the following informalities:  
Claim 2 and 6 recites “using an SPC technique of concentrating the phase noise”. It appear the preposition “of” should be “by”.  Appropriate correction is required.
Claim 3 and 7 recites “performing sampling to a minimum available sampling frequency”. The Nyquist sampling theorem states of “sampling at a minimum sampling frequency. Appropriate correction is required.
Claim 4, 8, and 10 recites “taking a complex conjugate to the digital NCO”. It appears it should recite “taking a complex conjugate of the digital NCO”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the cosine function" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "concentrating the leakage signal on the stationary point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “concentrating a phase noise of the leakage signal on the stationary point.
Claim 4, line 6 recites “as the beat signal”. It is unclear what this prepositional phrase is modifying. The statement before it seems to be a complete thought.
Claim 4, line 13 recites “down conversion of removing a beat frequency”. it is unclear what is happening in this step. It a signals being down converted or is a beat signal being removed.
Claim 6 recites the limitation "the cosine function" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "concentrating the leakage signal on the stationary point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites “concentrating a phase noise of the leakage signal on the stationary point.
Claim 8, line 5-6 recites “as the beat signal”. It is unclear what this prepositional phrase is modifying. The statement before it seems to be a complete thought.
Claim 8, line 8 recites “NCO”. NCO is an undefined term.
Claim 8, line 9-10 recites “down conversion of removing a beat frequency”. it is unclear what is happening in this step. It a signals being down converted or is a beat signal being removed.
Claim 9, line 2 recites “as the beat signal”. It is unclear what this prepositional phrase is modifying. The statement before it seems to be a complete thought.
Claim 9, line 17-18 recites “down conversion of generating a digital NCO”. it is unclear what is happening in this step. It a signals being down converted or is a digital NCO being generated.
Claim 9, line 17 recites “as the beat signal”. It is unclear what this prepositional phrase is modifying. The statement before it seems to be a complete thought.
Claim 9, line 18 recites “NCO”. NCO is an undefined term.
Claim 10, line 4 recites “as the beat signal”. It is unclear what this prepositional phrase is modifying. The statement before it seems to be a complete thought.
Claim 10, line 8 recites “down conversion of removing a beat frequency”. it is unclear what is happening in this step. It a signals being down converted or is a beat signal being removed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because claimed invention is directed to and abstract idea without significantly more. The claims recite the abstract ideas as explained in the Step 2A, Prong 1 analysis below. This judicial exception is not integrated into a practical application as explained as explained in Step 2A, Prong 2 analysis below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below. 
STEP 2A, Prong 1:
Claim 1 recites “generating an in-phase signal and a quadrature signal for a beat signal; generating a complex signal using the in-phase signal and the quadrature signal; concentrating a phase noise of the leakage signal included in the complex signal on a stationary point; and mitigating the phase noise based on stationary point concentration (SPC) of the phase noise” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 2 recites “concentrating the phase noise on the stationary point using an SPC technique of concentrating the phase noise of the leakage signal on a stationary point of the cosine function” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 3 recites “concentrating the leakage signal on the stationary point by performing sampling to a minimum available sampling frequency according to the Nyquist sampling theorem, with regard to a maximum detection distance without the necessity of oversampling and strategic frequency planning” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 4 recites “extracting a first signal from the complex signal by performing DC removal and in-phase/quadrature imbalance correction for the complex signal; obtaining a spectrum in the form of magnitude response after performing fast Fourier transform (FFT) accompanied with zero padding for the first signal and finding an index of the leakage signal as the beat signal using peak searching; extracting a beat frequency value of the leakage signal based on the index of the leakage signal; extracting a phase value of the leakage signal based on the index of the leakage signal; generating a digital numerically controlled oscillator (NCO) based on the beat frequency value and the phase value; and performing down-conversion of removing a beat frequency and a phase of the leakage signal by taking a complex conjugate to the digital NCO and multiplying the complex conjugate by the first signal” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
STEP 2A, PRONG 2:
In addition to reciting the above-noted abstract ideas, the claims do not recite additional elements to integrate these abstract ideas into a practical application.  
This judicial exception is not integrated into a practical application because the process is generally performed.
STEP 2B:
Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
As discussed above, the claims do not recite additional limitations.  This recitation does not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subburaj et al (US 20180074168).
With respect to claim 1 and 5, Subburaj teaches method for mitigating a leakage signal in a radar system (para 71-72, “Each portion of the amplitude and phase noise of the de-rotated baseband signal that corresponds to the dominant interferer 520 has a symmetric (or “conjugate symmetric”) spectrum”), the system comprising: method comprising: generating an in-phase signal and a quadrature signal for a beat signal; generating a complex signal using the in-phase signal and the quadrature signal (para 27, “a mixer 260, and the in-phase (I) and quadrature (Q) ADCs (analog-to-digital converters) 270 and 272 (respectively)”); concentrating a phase noise of the leakage signal included in the complex signal on a stationary point (para 39, “The estimator 282 determines the dominant reflection by performing an FFT of the ADC output and determining which FFT output bin (e.g., peak bin) corresponds to the frequency of the dominant reflection”); and mitigating the phase noise based on stationary point concentration (SPC) of the phase noise (para 71, “The radar FFT processor 290 is operable to signal shift (e.g., “de-rotate”) the received signal by the amount of the offset 530 (e.g., the frequency and phase of the dominant interferer 520).
With respect to claim 2 and 6,  the concentrating includes: concentrating the phase noise on the stationary point using an SPC technique of concentrating the phase noise of the leakage signal on a stationary point of the cosine function (the FFT comprise sines and cosines” and para 67 “the phase of the interference signal with respect to a sinusoid”).
With respect to claim 3 and 7,  the concentrating includes: concentrating the leakage signal on the stationary point by performing sampling to a minimum available sampling frequency according to the Nyquist sampling theorem, with regard to a maximum detection distance without the necessity of oversampling and strategic frequency planning (para 68, “beat signal at the mixer output corresponding to the dominant interferer” and para 40, “accurately using interpolation of neighboring FFT values” One of ordinary skill would expect FFT and interpolation to meet Nyquist — actually, one would really assume this given the sampling and/or FFT alone because a signal cannot be reconstructed if not sampled at the rate required by Nyquist.).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648